El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Tulio Bermúdez fue convicto del delito de transportar leche adulterada y alega que la corte inferior erró al decla-rar sin lugar una excepción perentoria a la acusación. La teoría de la excepción fue que la corte inferior carecía de jurisdicción para conocer de un caso en el cual se había enmendado la acusación sin obtenerse primeramente per-miso para ello. Esta proposición, según se desarrolla en el alegato, gira sobre una cuestión de hechos que está envuelta en el tercer señalamiento, al efecto de que la corte de dis-trito erró al resolver que se había concedido permiso para enmendar la acusación, según lo demostraba la transcrip-ción taquigráfica, pues la concesión de tal permiso no apa-rece en la transcripción taquigráfica.
Si bien es cierto que dichos autos no dicen expresamente que se concedió permiso para enmendar la acusación, el he-cho de que no sólo se solicitara tal permiso oportunamente sino de que el fiscal lo obtuviera, creemos que aparece ra-zonablemente de la faz de los autos tomados en conjunto, incluyendo la transcripción taquigráfica.
El segundo señalamiento, en substancia, es que la corte inferior cometió error al declarar sin lugar una moción de nonsuit y al resolver como base para tal actuación que los *665inspectores del gobierno pueden determinar la cuestión de si la leche está adulterada, fundándose en su experiencia personal y no de conformidad con el grado legal (standard) fijado por la ley. El quinto señalamiento envuelve la misma cuestión, al efecto de que la sentencia no está sostenida de-bidamente ni por la ley ni por la prueba aducida durante el juicio.
La declaración de un químico que había analizado una muestra de la leche en cuestión, tendió a demostrar que él basaba su conclusión respecto a que la leche estaba adulte-rada en el resultado de tal análisis, independientemente del grado legal. Sin embargo, dicha declaración demuestra ade-más concluyentemente que la leche era inferior al grado legal.
El cuarto señalamiento es que la corte inferior erró al tomar conocimiento judicial de los Reglamentos de Sanidad.
En el caso de El Pueblo v. Rivera, 31 D.P.R. 646, esta corte resolvió, según se dice en el sumario, que:
“Aunque generalmente las cortes no pueden tomar conocimiento judicial de los reglamentos promulgados por las distintas oficinas del gobierno, las cortes están obligadas a tomar conocimiento judi cial de los reglamentos del Departamento de Sanidad que prescri-ben la norma para determinar lo que es leche adulterada a los fines de la ley castigando su adulteración y venta, por mandato expreso de la sección 15 de la Ley núm. 81 de 1912 para reorganizar el ser-vicio de sanidad.”
El artículo arriba citado dice así:
“Se requiere de las cortes de justicia el tomar conocimiento judicial de la adopción de dichas reglas y reglamentos y de la publi-cación de los mismos que se requiere por esta Ley.”
La contención del apelante es que la disposición estatu-toria que acabamos de transcribir exige que las cortes to-men conocimiento judicial de la “adopción” y “publica-ción” pero no del contenido de las reglas y reglamentos de sanidad. La interpretación sugerida, sin embargo, estaría más de acuerdo con la letra que con el espíritu y propósito *666de la ley. El apelante no ofrece siquiera una teoría alter-nativa respecto a lo qne la Legislatura pudo tener en mente en ausencia hipotética de la intención de que se tomara co-nocimiento judicial de las reglas y reglamentos de sanidad al ser adoptados y publicados, según lo exige la ley.
Aquí la Legislatura está tratando de la cuestión de co-nocimiento judicial y no con el problema de identificación o autenticación con el fin de ofrecer y presentar prueba en un juicio.
"Conocimiento judicial puede ser definido eomo el conocimiento de ciertos hechos que jueces y jurados pueden tomar propiamente y actuar sobre los mismos sin necesidad de prueba, en vista de que ya los conocen. Se dice que la frase 'conocimiento judicial’ no quiere decir otra cosa que la corte traerá ante sí y considerará, sin necésidad de prueba sobre tales hechos, su conocimiento de aquellas materias de interés público que son conocidas por todas las perso-nas bien informadas.” 23 C. J. pág. 58, párrafo 1807.
La Ley de Evidencia, según se define en el artículo 3 de la ley aprobada el 9 de marzo de 1905, en lo pertinente a la cuestión que tenemos bajo nuestra consideración "es una' colección general de reglas: 1, Para declarar lo que ba de admitirse como cierto, sin prueba; 2, Para determinar las presunciones legales, así las controvertibles como las conclu-yentes; 3, Para la proposición y admisión de pruebas . . .”
Entre las presunciones controvertibles enumeradas en el artículo 102 de dicha. Ley de Evidencia bailamos las si-guientes :
"34. Que un libro impreso y publicado, que se dice haberlo sido por autoridad pública, fué impreso o publicado por tal autoridad.”
El artículo 69 de la citada Ley prescribe en detalle la forma en que ciertos documentos oficiales pueden ser pro-bados, y el inciso 5 de dicho artículo dice así:
"5. Los actos de una corporación municipal de Puerto Rico, o de una junta o departamento de la misma, mediante copia, certifi-cada por el correspondiente archivero, o mediante un libro impreso, publicado por autoridad de dicha corporación.”
*667Las derogaciones implícitas no son favorecidas y no te-nemos razón para creer que la Legislatura trató en 1912 de suprimir la formalidad de exigir un certificado o una edi-ción impresa por vía de autenticación de las reglas y regla-mentos de Sanidad al ser ofrecidos como prueba en un caso criminal, y al mismo tiempo, exigiendo que se tomara co-nocimiento judicial de la adopción y publicación de los mis-mos, prohibir que se tomara conocimiento judicial del asunto de tales reglas y reglamentos. T en ausencia de una ra-zón satisfactoria para interpretar la disposición en cuestión, según lo sugiere el apelante, la única alternativa lógica es ceñirse a la conclusión a que ya se lia llegado en el caso de El Pueblo v. Rivera, supra.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Texidor no intervino.